Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-9-2008

Gartner v. USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2344




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Gartner v. USA" (2008). 2008 Decisions. Paper 1775.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1775


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 07-2344
                                      ___________

                                 JOHN B. GARTNER,
                                                Appellant

                                              v.

                           UNITED STATES OF AMERICA

                      ____________________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                        (D.C. Civil Action No. 07-mc-00052)
                      District Judge: Honorable Juan R. Sanchez
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 20, 2007

                Before: SLOVITER, BARRY and WEIS, Circuit Judges

                            (Opinion filed: January 9, 2008)
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Appellant John B. Gartner appeals pro se the district court’s denial of his petition

to quash two Internal Revenue Service (IRS) third-party recordkeeper summonses. We

have jurisdiction over this appeal under 28 U.S.C. § 1291. Moutevelis v. United States,
727 F.2d 313, 314 (3d Cir. 1984) (citing 26 U.S.C. § 7609(h)(1)).

       Under 26 U.S.C. § 7601, the Secretary of the Treasury is directed to make

inquiries of every person who may be liable to pay tax. Further, under 26 U.S.C. § 7602,

the Secretary is vested with the authority to issue summonses in order to fulfill the

Secretary’s investigatory obligation. These summonses include third-party recordkeeper

summonses which may be issued to banks and credit unions, among other entities. See 26

U.S.C. § 7609.

       Upon review of the record and the parties’ briefs, we find no reversible error in the

district court’s denial of Gartner’s petition to quash.

       Accordingly, we will affirm the District Court’s order entered April 20, 2007.